DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. Specifically, Applicant contends Koike fails to teach the use of scan lines and the timing of the applied uplink signals. The Examiner respectfully disagrees.
Koike, at least in Fig. 10 and [0046]-[0048], shows how the liquid crystal panel 33 comprises scan lines that correspond to the transmission electrodes. Additionally, Koike, in Figs. 11A-11C and 13, as well as [0114]-[0118] and [0126]-[0128], discuss how the uplink signal is not applied until a touch is detected. Under the broadest reasonable interpretation, if the uplink signal is not applied to any portion of the transmission electrodes, it would read on the claim limitation. Fig. 10 shows the uplink signal is applied to only one of the group of transmission electrodes and only at a particular portion of that transmission electrode, where the touch is located. Additionally, those same portions teaches the driving of the display while also driving the touch sensing. Further, those same portions teaches applying the uplink signal to a second portion of the transmission electrodes not corresponding to the one or more scan lines during the uplink period because the device only applies the uplink signal to the transmission electrodes where the touch signal is detected. Thus, since the transmission electrodes and the scan lines are different elements and the timing is different between those elements, the second portion of the transmission electrode may not correspond to the initial one or more scan lines originally driven for image display.
As such, Applicant’s arguments is not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., US PG-Pub 2018/0024654, hereinafter Koike, in view of Fleck et al., US PG-Pub 2020/0050296, hereinafter Fleck.
Regarding Claim 1, Koike teaches an electronic device (positioning inputting system 1) comprising: 
a display panel (liquid crystal panel 33) configured to display an image ([0047]-[0048]); 
an input sensor (sensor board 34) comprising transmission electrodes (row electrodes 45) on the display panel and reception electrodes (column electrodes 46) that insulately cross the transmission electrodes (Fig. 3, and corresponding descriptions; [0066]); and 
a sensor controller (sensor controller 31) configured to operate in a first mode (action mode), wherein, in the first mode, the sensor controller is configured to transmit an uplink signal (uplink signal US) to an input device (stylus 2) through the input sensor and to receive a downlink signal (downlink signal DS) from the input device through the input sensor (Figs. 1-3, and corresponding descriptions; [0043]-[0045]), 
wherein an input sensing frame (Fig. 13, and corresponding descriptions; [0126]-[0128]), in which the sensor controller operates in the first mode, comprises an uplink period for which the uplink signal is provided to the input sensor (Fig. 13, and corresponding descriptions; [0126]-[0128]), and 
the sensor controller is configured to not apply the uplink signal to a first portion of the transmission electrodes corresponding to one or more scan lines, from among a plurality of scan lines (Figs. 10-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128], [0046]-[0048], noting how in Fig. 10 and [0046]-[0048], the liquid crystal panel 33 shows scan lines that correspond with the transmission electrodes, and, in the other cited portions, the device does not apply an uplink signal to the transmission electrodes until a touch is detected), receiving a scan signal during the uplink period (Figs. 10-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128], [0046]-[0048], [0056]), and to apply the uplink signal to a second portion of the transmission electrodes not corresponding to the one or more scan lines during the uplink period (Figs. 10-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128], noting how the device only applies the uplink signal to the transmission electrodes where the touch signal is detected).
However, Koike does not explicitly teach a second mode different from the first mode.
Fleck teaches a second mode different from the first mode (Fleck: second transmission mode; [0051]-[0052]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the second mode taught by Fleck into the device taught by Koike in order to swap from a writing mode to an erasing mode (Fleck: [0052]), thereby providing a more versatile stylus input system.
Regarding Claim 2, Koike, as modified by Fleck, teaches the electronic device of claim 1, wherein the uplink period is shifted or delayed in a unit of one input sensing frame (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 3, Koike, as modified by Fleck, teaches the electronic device of claim 2, wherein the display panel is configured to display an image (Koike: [0047]-[0048]) for a display frame (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]), 
a start time point of the uplink period for k input sensing frames is shifted or delayed from a start time point of the display frame in the unit of one input sensing frame (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]), and 
k is an integer equal to or greater than 2 (Koike: [0126]).
Regarding Claim 4, Koike, as modified by Fleck, teaches the electronic device of claim 3, wherein a j-th input sensing frame of the k input sensing frames is shifted or delayed by j-1 times a shift period from the start time point of the display frame (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]), and 
j is an integer equal to or less than k (Koike: [0126]).
Regarding Claim 5, Koike, as modified by Fleck, teaches the electronic device of claim 4, wherein the shift period has a width equal to or different from that of the uplink period (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 6, Koike, as modified by Fleck, teaches the electronic device of claim 3, wherein the input sensor is divided into k areas based on the transmission electrodes (Koike: Fig. 3, and corresponding descriptions, showing the panel is portioned into multiple area), and 
each of the k areas overlaps one or more transmission electrodes (Koike: Fig. 3, and corresponding descriptions, showing the areas overlap transmission electrodes).
Regarding Claim 7, Koike, as modified by Fleck, teaches the electronic device of claim 6, wherein, during a j-th input sensing frame of the k input sensing frames, the sensor controller is configured to not supply the uplink signal to a transmission electrode overlapping a j-th area of the k areas (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 8, Koike, as modified by Fleck, teaches the electronic device of claim 7, wherein the display panel comprises: 
The plurality of scan lines configured to sequentially receive the scan signal during the display frame (Koike: Fig. 3, and corresponding descriptions, showing the scan lines; [0047]-[0048]); 
data lines configured to receive data signals (Koike: Fig. 3, and corresponding descriptions, showing the data lines; [0047]-[0048]); and 
a plurality of pixels (Koike: [0047]) connected to the scan lines and the data lines Koike: Fig. 3, and corresponding descriptions; [0047]-[0048]).
Regarding Claim 9, Koike, as modified by Fleck, teaches the electronic device of claim 8, wherein the transmission electrodes extend along the scan lines Koike: Fig. 3, and corresponding descriptions, showing the scan lines run in the same direction as the transmission electrodes; [0047]-[0048]).
Regarding Claim 10, Koike, as modified by Fleck, teaches the electronic device of claim 9, wherein the uplink period of the j-th input sensing frame overlaps a scan period of the scan lines corresponding to the j-th area among the scan lines (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 11, Koike, as modified by Fleck, teaches the electronic device of claim 9, wherein the uplink period of the j-th input sensing frame does not overlap a scan period of the scan lines corresponding to areas except for the j-th area among the scan lines (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 12, Koike, as modified by Fleck, teaches the electronic device of claim 3, wherein at least a portion of the k input sensing frames further comprises a downlink period for which the downlink signal is transmitted from the input device through the input sensor (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 13, Koike, as modified by Fleck, teaches the electronic device of claim 12, wherein the downlink period follows the uplink period (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 14, Koike, as modified by Fleck, teaches the electronic device of claim 12, wherein the downlink period of a j-th input sensing frame of the k input sensing frames partially overlaps a display frame overlapping a (j+1)-th input sensing frame (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 15, Koike, as modified by Fleck, teaches the electronic device of claim 12, wherein at least a portion of the k input sensing frames further comprises a response period between the uplink period and the downlink period (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 16, Koike, as modified by Fleck, teaches the electronic device of claim 15, wherein a k-th input sensing frame of the k input sensing frames comprises only the uplink period and the response period (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 17, Koike, as modified by Fleck, teaches the electronic device of claim 12, wherein the downlink period of a j-th input sensing frame of the k input sensing frames does not overlap a display frame overlapping a (j+1)-th input sensing frame (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Regarding Claim 18, Koike teaches an electronic device (positioning inputting system 1) comprising: 
a display panel (liquid crystal panel 33) configured to display an image ([0047]-[0048]) during a display frame (Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]); 
an input sensor (sensor board 34) comprising transmission electrodes (row electrodes 45) on the display panel and reception electrodes (column electrodes 46) that insulately cross the transmission electrodes (Fig. 3, and corresponding descriptions; [0066]); and 
a sensor controller (sensor controller 31) configured to operate in a first mode (action mode), wherein, in the first mode, the sensor controller is configured to transmit an uplink signal (uplink signal US) to an input device (stylus 2) through the input sensor and to receive a downlink signal (downlink signal DS) from the input device through the input sensor (Figs. 1-3, and corresponding descriptions; [0043]-[0045]), 
wherein an input sensing frame (Fig. 13, and corresponding descriptions; [0126]-[0128]), in which the sensor controller operates in the first mode, comprises an uplink period for which the uplink signal is provided to the input sensor (Fig. 13, and corresponding descriptions; [0126]-[0128]), 
a start time point of the uplink period during k input sensing frames is shifted or delayed from a start time point of the display frame in a unit of one input sensing frame (Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]), and 
the sensor controller is configured to not apply the uplink signal to a first portion of the transmission electrodes corresponding to one or more scan lines, from among a plurality of scan lines (Figs. 10-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128], [0046]-[0048], noting how in Fig. 10 and [0046]-[0048], the liquid crystal panel 33 shows scan lines that correspond with the transmission electrodes, and, in the other cited portions, the device does not apply an uplink signal to the transmission electrodes until a touch is detected), receiving a scan signal during the uplink period (Figs. 10-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128], [0046]-[0048], [0056]), and to apply the uplink signal to a second portion of the transmission electrodes not corresponding to the one or more scan lines during the uplink period (Figs. 10-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128], noting how the device only applies the uplink signal to the transmission electrodes where the touch signal is detected).
However, Koike does not explicitly teach a second mode different from the first mode.
Fleck teaches a second mode different from the first mode (Fleck: second transmission mode; [0051]-[0052]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the second mode taught by Fleck into the device taught by Koike in order to swap from a writing mode to an erasing mode (Fleck: [0052]), thereby providing a more versatile stylus input system.
Regarding Claim 19, Koike, as modified by Fleck, teaches the electronic device of claim 18, wherein the input sensor is divided into k areas based on the transmission electrodes (Koike: Fig. 3, and corresponding descriptions, showing the panel is portioned into multiple area), and 
each of the k areas overlaps one or more transmission electrodes (Koike: Fig. 3, and corresponding descriptions, showing the multiple areas overlap the transmission electrodes).
Regarding Claim 20, Koike, as modified by Fleck, teaches the electronic device of claim 19, wherein, during a j-th input sensing frame of the k input sensing frames, the sensor controller is configured to not supply the uplink signal to a transmission electrode overlapping a j-th area of the k areas (Koike: Figs. 11A-11C and 13, and corresponding descriptions; [0114]-[0118], [0126]-[0128]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627